         Case 19-00252-JJG-13   Doc 18 Filed 03/01/19 EOD 03/01/19 10:28:42   Pg 1 of 1
                                SO ORDERED: March 1, 2019.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT                SGENERIC (rev 12/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Johnny Darrell Lorick,                                 Case No. 19−00252−JJG−13
            Debtor.

    ORDER GRANTING MOTION TO EXTEND TIME TO FILE INITIAL DOCUMENTS

A Motion to Extend Time to File Chapter 13 Plan, Schedules, Statement of Affairs and
Statement of Current Monthly Income and Calculation of Commitment Period (From
122C−1) and and Summary of Assets and Liabilities and Certain Statistical Information
with Declaration was filed on February 28, 2019, by Debtor Johnny Darrell Lorick.

IT IS ORDERED that the Motion to Extend Time to File Chapter 13 Plan, Schedules,
Statement of Affairs and Statement of Current Monthly Income and Calculation of
Commitment Period (From 122C−1) and and Summary of Assets and Liabilities and
Certain Statistical Information with Declaration is GRANTED. No further extensions will
be granted. The time for filing is extended to March 4, 2019.

Attorney for the debtor must distribute this order.

                                              ###
